


109 HR 395 : To adjust the boundary of Lowell National

U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		109th CONGRESS
		2d Session
		H. R. 395
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 6, 2006
			Received
		
		AN ACT
		To adjust the boundary of Lowell National
		  Historical Park, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the “Lowell
			 National Historical Park Boundary Adjustment Act”.
		2.AmendmentsThe Act entitled An Act to provide
			 for the establishment of the Lowell National Historical Park in the
			 Commonwealth of Massachusetts, and for other purposes approved June 5,
			 1978 (Public
			 Law 95–290; 92 Stat. 290;
			 16 U.S.C. 410cc et
			 seq.) is amended as follows:
			(1)In section 101(a),
			 by adding a new paragraph after paragraph (2) as follows:
				
					(3)The boundaries of
				the park are modified to include five parcels of land identified on the map
				entitled Boundary Adjustment, Lowell National Historical Park,
				numbered 475/81,424B and dated September 2004, and as delineated in section
				202(a)(2)(G).
					.
			(2)In section
			 202(a)(2), by adding at the end the following new subparagraph:
				
					(G)The properties
				shown on the map identified in subsection (101)(a)(3) as follows:
						(i)91 Pevey
				Street.
						(ii)The portion of
				607 Middlesex Place.
						(iii)Eagle
				Court.
						(iv)The portion of 50
				Payne Street.
						(v)726
				Broadway.
						.
			
	
		
			Passed the House of
			 Representatives December 5, 2006.
			Karen L. Haas,
			Clerk.
		
	
	
	
